Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 Response to Amendment
	The amendment filed presents claims 1, 10, and 17 as amended and claims 2 and 18-19 as cancelled.  Therefore, claims 1, 3-17, and 20 are pending examination on the merits.
	The amendment is sufficient in overcoming each ground of rejection previously indicated.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 was filed after the mailing date of the Final Office Action on 06/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
As used herein, “without user action” is interpreted to mean without further user action after the initial user input that is received by the controller.  See Specification, paragraphs 0004-0005 and 0013.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10-16 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 10, the recitation of “wherein said controller is configured to receive an initial user input that initiates at least one of said conductive cooking mode and said convective cooking mode and…switch between said conductive cooking mode and said convective cooking mode” renders the claim indefinite.  Here, the controller is configured to receive a user input that initiates “at least one of said conductive cooking mode and said convective cooking mode,” which, based on its breadth, allows for a user to select the convective cooking mode.  The claim then recites that the controller switches “between said conductive cooking mode and said convective cooking mode,” which creates confusion based on the example indicated above.  That is, if a user inputs to the controller the selection of the convective cooking mode, then it is unclear what is meant by switching between the conductive cooking mode and the convective cooking mode.  As best understood, it appears the intention is for the user to select at least one of the conductive cooking mode and the convective cooking mode and for the controller to switch between the selected mode and the unselected mode.
Allowable Subject Matter
Claims 1, 3-9, 17, and 20 are in condition for allowance.
With respect to independent claim 1, the prior art of record does not teach, suggest, or otherwise disclose each combination of features recited in the claims including “wherein said controller is configured to receive an initial user input that initiates said pressure cooking mode, and to automatically switch to said convective cooking mode in response to a temperature sensed by at least one of the first and second temperature sensors without user action” as such limitation pertains to, or otherwise depends from, the remaining recited limitations.
U.S. Publication 2019/0045964 to Gill et al. is considered the closest prior art to the claimed invention and teaches substantially the claimed invention including “a controller configured to operate the cooking system in a plurality of modes including a pressure cooking mode and a convective cooking mode,” “a first temperature sensor configured to monitor temperature in a first range operable by said controller to detect temperature in said hollow chamber during said pressure cooking mode,” and “a second temperature sensor configured to monitor temperature in a second range, the second range being different from the first range, operable by said controller to detect temperature in said hollow chamber during said convective cooking mode” (See Final Office Action dated 06/06/2022; pages 12-18).  


    PNG
    media_image1.png
    542
    559
    media_image1.png
    Greyscale

Figure 12 of Gill (primary reference)

	Gill teaches, with respect to the above Figure, the controller 102 being operatively coupled to control panel 92 that includes display 96 and input 94.  Gill states, in paragraph 0053, that the “control panel 92 includes one or more inputs 94 associated with energizing the one or more heating elements 82, 84 of the cooking system 20 and for selecting various modes of operation of the cooking system 20.” Here, the control panel 92 and input 94 of Gill corresponds to the same of the instant application.
Gill states, in paragraph 0058, that the “one or more inputs 94 are operable to initiate manual operation of the cooking system 20 in at least a first cooking mode and a second cooking mode. In an embodiment, the first cooking mode employs first heating element 82 to perform conductive cooking operations…” Gill further provides an example in which the cooking system is operated in a “combination mode” where the cooking system is “operable in more than two cooking modes”  Gill states, in paragraph 0080 that “the cooking system 20 may be independently operable in any of a slow cooking mode, a pressure cooking mode, an air fryer mode, and a dehydrator mode. Alternatively, or in addition, the at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes. In such embodiments, the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence….”  Here, the switching between cooking modes of Gill is a result of a stored sequence based upon the initial user input (via input 94).
Gill states, with respect to switching between a pressure cooking mode and a convective/dry mode, in that [Para. 0082]:
In accordance with the above, the insert 52 may be placed in the container 24 with food to be cooked in the first and second modes consecutively. For example, the insert 52 may be placed in the container 24 and food may be placed within the insert for cooking in a first, conductive modes such as pressure or slow cooking. The system 20 may then be switched into the second, convective mode, and the food still contained in the insert 52 contained in the container 24 can be cooked in accordance with a convection heating function. In an exemplary embedment involving pressure cooking and air frying, such a process would involve placing food in the insert 52 and placing the insert in the container 24. The secondary lid 37 would be affixed to the system 20 and pressure cooking would/could occur. Once the pressure cooking is complete, the secondary lid 37 would be removed and replaced with a closed primary lid 32. The food may then be air fried, with all the cooking occurring within the insert 52 disposed within the container 24. Of course, while food would most commonly be cooked first in a conductive/wet mode followed by a convective/dry mode, the system 20 is certainly capable of cooking food first in a convective/dry mode followed by a conductive/wet mode.

Here, Gill teaches that switching between the pressure cooking mode and the convective mode requires the secondary lid 37 to be removed and replaced with primary lid 32, thereby amounting to further user action.
Therefore, Gill cannot be said to teach, suggest or disclose a controller configured to automatically switch to said convective cooking mode without further user action as Gill teaches further user action of removing and replacing the lid 37, 32 during switching from the pressure cooking mode to the convective mode.
The prior art of record, alone or in combination, fails to remedy the above deficiency of Gill.  Furthermore, based upon the evidence of record, one of ordinary skill in the art would not be motivated to modify Gill to arrive at the claimed invention.
With respect to independent claim 17, the prior art of record does not teach, suggest, or otherwise disclose each combination of features recited in the claims including “wherein said controller is configured to receive an initial user input that initiates at least one of the pressure cooking mode and the convective cooking mode, and to automatically switch between operation of the first temperature sensor and second temperature sensor without user action” as such limitation pertains to, or otherwise depends from, the remaining recited limitations.
For much the same reasons as detailed above, Gill cannot be relied upon to teach or suggest the controller automatically switching between operation of the first temperature sensor (which is operable during the pressure cooking mode) and the second temperature sensor (which is operable during the convective cooking mode) without further user action.
Claims 10-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to independent claim 110, the prior art of record does not teach, suggest, or otherwise disclose each combination of features recited in the claims including “wherein said controller is configured to receive an initial user input that initiates at least one of the conductive cooking mode and the convective cooking mode, and, in response to said temperature in said hollow chamber being detected by said at least one temperature sensor without user action, switch between said conductive cooking mode and said convective cooking mode” as such limitation pertains to, or otherwise depends from, the remaining recited limitations.
For much the same reasons as detailed above, Gill cannot be relied upon to teach or suggest the controller automatically switching between the conductive cooking mode (pressure cooking mode) and the convective cooking mode without further user action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761